Citation Nr: 9918620	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  95-27 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran had honorable active service from September 1967 
to September 1969.  He also had service under other than 
honorable conditions from August 1980 to May 1981.  

This appeal arises from a July 1994 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  In a statement in support of the claim submitted to 
the RO in December 1994, the veteran asserted that he felt 
that he was suffering from more than PTSD.  

A Travel Board hearing was held on November 22, 1996, in 
Hartford, Connecticut, before Barbara B. Copeland, who is a 
member of the Board of Veterans' Appeals (Board) and is 
rendering the final determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1995).  At the Travel 
Board hearing the claim was recharacterized as entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.

The Board remanded the instant claim in February 1997 for 
further development.  This claim is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The veteran has been diagnosed as having depression and 
PTSD.

2.  There is no competent medical evidence linking the 
veteran's depression with any incident or event which 
occurred in service.

3.  The veteran's claim of service connection for an acquired 
psychiatric disorder other than PTSD is not plausible.

4.  The veteran's claim for service connection for PTSD is 
plausible, and all relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.  

5.  The veteran did not engage in combat in Vietnam.  

6.  Objective demonstration of an inservice stressor has not 
been shown.

7.  The veteran does not currently suffer from PTSD due to 
his wartime service in Vietnam.


CONCLUSIONS OF LAW

1.  The claim for an acquired psychiatric condition, other 
than PTSD, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the outset, is important to note that other than his 
active service from September 1967 to September 1969, the 
veteran also had service under other than honorable 
conditions from August 1980 to May 1981.  He is attempting to 
establish a compensation claim for an acquired psychiatric 
condition, to include PTSD.  The term compensation means a 
monthly payment made by VA to a veteran because of service-
connected disability.  If the veteran was discharged or 
released from service, the discharge or release must have 
been under conditions other than dishonorable.  38 C.F.R. 
§ 3.4(a).  Since the veteran's service from August 1980 to 
May 1981 is dishonorable service, his service from this 
period cannot be used in an effort to establish service 
connection for an acquired psychiatric condition to include 
PTSD.  

Service medical records are devoid of findings, complaints, 
treatment, or diagnosis of a psychiatric condition.  

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was a field wireman.  He is 
noted to have received a National Defense Service Medal, a 
Vietnam Service Medal and a Vietnam Campaign Medal.  His 
service personnel records (Form DA-20) revealed that he 
participated in the TET Counteroffensive, Vietnam 
Counteroffensive IV, and Vietnam Counteroffensive VI.  He 
also received two overseas bars.  No other medals, 
commendations, devices or awards were reported.  

In December 1993, the veteran filed a claim for service 
connection for PTSD.

In July 1993, the veteran was hospitalized by VA.  He was 
admitted to the 21-day Substance Abuse Rehabilitation 
Program.  Mental status examination revealed the veteran to 
be oriented, clean and cooperative.  Cognitive functioning 
was unimpaired.  He had short term delayed memory and 
problematic mood.  His affect was appropriate.  There was no 
suicidal or homicidal ideation or psychotic symptoms.  The 
veteran indicated that he was exposed to combat  and there 
was some question of PTSD.  In general, he was cooperative, 
somewhat angry and defensive at times.  He completed the 21-
day program and was detoxed from alcohol.  At the time of 
discharge, he denied suicidal and homicidal ideation.  

In February 1994, the veteran submitted a stressor statement 
in support of his claim.  

In April 1994, the veteran underwent a VA examination.  He 
was somewhat hesitant to supply details of his period of 
service.  However, when given encouragement, he had many 
stories about events that continued to trouble him.  These 
included running his truck over an old Vietnamese man instead 
of stopping the convoy and risking attack and loss of their 
ammunition. He also reported incidents of Vietnamese women 
receiving payment for various services with military money 
that was worthless to them.  He recalled witnessing his 
laundry lady commit suicide because she had been given 
military money for payment and it was of no value.  He also 
stated that he remembered another incident where a rocket 
blew up in his face.  He reported that he drank alcohol, 
principally beer, and smoked marijuana when he was able to 
get it.  Mental status examination revealed that he cried 
easily when recounting events of Vietnam as well as 
considering his current financial condition.  He was 
cooperative and appeared somewhat treatment and interview 
naïve.  His speech was unremarkable in volume or cadence and 
his behavior was well controlled.  Affect was sad and mildly 
labile.  Passive suicidality was noted without plan.  History 
of suicide attempts were denied.  He reported marked 
insomnia.  His process appeared non-psychotic.  Cognition was 
not formally tested, but appeared grossly intact.  Insight 
and judgment appeared poor.  The examiner stated that the 
veteran met the criteria for PTSD and may also have met the 
criteria for major depression.  He also met the criteria for 
various substance abuse and dependence.  The pertinent 
diagnostic assessment was PTSD, and possible major depression 
and dysthymic disorder.  It was noted that the veteran 
appeared to have PTSD secondary to his combat experiences in 
Vietnam.  However, his ongoing severe substance abuse could 
enhance his post traumatic symptoms.  To make a definitive 
diagnosis, the examiner stated that it would be helpful to 
observe and re-evaluate the veteran when he became more 
stable in abstinence.  

The veteran was hospitalized by VA in August 1994 for 
substance abuse detoxification.  Mental status examination 
revealed that he had no suicidal or homicidal ideation.  
There was no psychosis noted.  He had a depressed mood.  The 
pertinent diagnoses were polysubstance abuse and rule out 
major depression.  

VA outpatient treatment records dated from July 1994 to 
November 1994 were associated with the claims folder.  These 
records reflected treatment primarily for alcohol abuse.  In 
July 1994, it was noted that the veteran had alcohol 
dependency for 15 years, a history of PTSD and marijuana use.  
In August 1994, he related that he was suicidal in the past, 
but denied current depression or suicidal ideation.  

The veteran underwent VA hospitalization in April 1995.  It 
was noted that he had a number of hospital admissions for 
both detoxification and substance abuse rehabilitation.  He 
had been diagnosed as schizophrenic in the past, but there 
had been some question as to whether he had a drug-induced 
psychosis.  He was admitted after a physical assault on him 
by both his ex-wife and his ex-girlfriend, who came to his 
home intoxicated and inflicted injury on him.  He related on 
admission that he was having flashbacks and dreams about 
other occasions during the war, including driving over people 
on the road.  He was having symptoms of decreased mood, with 
questionable depression.  He had various suicidal ideation 
and suicidal type activities.  His stressors included his 
financial status, his relationship with his ex-wife and ex-
girlfriend, his alcohol and drug use and his dreams.  Mental 
status examination revealed the veteran to have low speech 
tone and rate.  Psychomotor retardation with a depressed mood 
and appropriately depressed affect was noted.  His thought 
process was ruminative about Vietnam without any evidence of 
specific thought process disorder, specific delusions or 
obsessions.  He admitted to intermittent chronic auditory 
hallucinations of people talking to each other in a kind of 
disparaging way toward him.  He had tactile hallucinations 
secondary to alcohol withdrawal.  He denied current suicidal 
ideation, but was having homicidal ideation toward his ex-
wife and ex-girlfriend.  This was described as self-defense 
feelings toward what they had done to him.  The diagnostic 
impression was history of heroin abuse and PTSD, rule out 
depression or other depressive disorder.  

The veteran underwent a VA examination for hepatitis in 
June 1995.  It was noted that the veteran had PTSD and that 
he complained of flashbacks, depression and suicidal 
ideation.  

The veteran testified in November 1996 before Barbara B. 
Copeland, at a Travel Board hearing on his behalf.  He 
testified that he was with the 1st Infantry Division, 1st and 
5th Artillery.  He related that he was under a lot of heavy 
fire from Vietnamese trying to ambush convoys.  He stated 
that he had flashbacks of running an older person over in the 
middle of the road, the suicide of a woman stabbing herself, 
the death of a nine year old boy, lightning hitting the 
perimeter wire fence while he was on guard duty and of a 
rocket blowing up in his face and blowing his helmet off his 
head and his rifle off of his shoulder.  He stated that two 
other soldiers were injured during the rocket explosion and 
he related their names and the name of another soldier who 
was there and witnessed the rocket explosion.  In connection 
with the hearing, another stressor statement from the veteran 
and a statement from the veteran's ex-wife, describing his 
behavior, were submitted.  

The veteran was hospitalized by VA in March 1997.  He was 
admitted for substance abuse and it was noted that he also 
had PTSD.  

In April 1997, pursuant to the Board's remand of 
February 1997, the RO submitted a statement to the U. S. Army 
and Joint Services Environmental Support Group (ESG).  They 
requested corroboration of the veteran's stressors which were 
that in June of 1968, while a member of the 1st Bn., 5th Field 
Artillery, he witnessed two fellow members of his unit 
sustain injuries from the explosion of a B-22 type rocket.  
He related the names of the two servicemen and the name of a 
witness to the incident.  

VA outpatient treatment records from January 1995 to May 1997 
were associated with the claims folder.  In August 1995, it 
was noted that the veteran had liver disease, secondary to 
alcohol abuse.  In April 1996, it was noted that the veteran 
was eligible for outpatient treatment in the substance abuse-
PTSD program.  In May 1997, it was recorded that he had a 
history of PTSD, depression and alcohol detoxification.  

The veteran underwent a VA examination in August 1997.  The 
examiner stated that he reviewed the stressors outlined in 
the material provided at the Board hearing in November 1996.  
He also related that he was unable to confirm the validity of 
the veteran's stresses except to say that they were presented 
in a manner that was absolutely consistent with the 
presentation well over a year and a half ago.  The examiner 
stated that there was every indication that the veteran 
suffered from symptoms directly connected to the stressors he 
described.  He rather urgently outlined the flashbacks he 
experienced quite frequently in which he was reliving running 
over a man and he poignantly described his guilt over this 
event.  Additionally, the examiner stated that the veteran 
described other symptoms including frequent nightmares of 
battle experiences, difficulty falling asleep and midnight 
awakening, panic attacks, keeping a gun under his bed and 
knives under his pillow to protect himself, hyperarousal and 
anxiety, periodic, intense startle reactions to loud noises 
and occasional use of substances to regulate his tension 
state.  Mental status examination revealed that the veteran 
appeared to be anxious during the interview process.  There 
were no signs of thought disorder or homicidiality.  There 
were signs of PTSD.  General fund of knowledge, cognitive 
functioning, memory, calculations and judgments were all 
essentially within normal limits.  He related occasional 
suicidal ideation and described a sense of despair at 
memories of his war time experiences.  There were no signs of 
overt frank depression.  The examiner again noted that there 
was ample evidence to substantiate the diagnosis of PTSD.  
There was also an internally consistent link between the 
statements of symptoms and the statement of stressors.  He 
related that it was impossible for him to verify the 
existence of the stressors.  Severity level was described as 
moderate and the prognosis was poor.  

In December 1997, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR, formerly the ESG) submitted a 
response to the RO request to verify the stressors claimed by 
the veteran in support of his claim.  The USASCRUR indicated, 
in pertinent part, that there was scattered enemy activity in 
the vicinity named by the veteran during the reporting 
period, but that there were no U.S. Army casualty files that 
listed the names of the servicemen the veteran named as being 
wounded or killed in Vietnam.  

In December 1998, the veteran was scheduled for a VA 
psychiatric examination.  He failed to report.  

Acquired Psychiatric Condition Other than PTSD

The threshold question as to the issue of entitlement to 
service connection for an acquired psychiatric condition 
other than PTSD is whether the veteran has presented a well-
grounded claim.  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993). 

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  
For the reasons discussed below, the Board finds that the 
veteran has not presented a well-grounded claim for 
entitlement to service connection for an acquired psychiatric 
condition other than PTSD.  

Service connection will be granted for a disability resulting 
from personal injury suffered or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In this case, the veteran claims that he has an acquired 
psychiatric disability due to his service. He must first show 
competent evidence of a current disability (a medical 
diagnosis).  Here, the evidence demonstrates that the veteran 
currently has a diagnosis of depression as well as PTSD.  He 
has also received diagnostic assessments which indicate that 
dysthymic disorder and major depressive disorder needed to be 
ruled out.  However, since outpatient treatment records do 
reflect a diagnosis of depression, he has satisfied the first 
element of a well-grounded claim. 

The second element necessary to establish a well-grounded 
claim requires evidence of incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  In the present case, the veteran has presented no 
medical or lay evidence of an acquired psychiatric condition 
in service.  The first medical evidence indicative of an 
acquired psychiatric condition other than PTSD was in 1997 in 
a VA outpatient treatment report. The veteran has not 
satisfied the second element of a well-grounded claim.  

Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  Here, the only 
indication that the veteran has a psychiatric disorder of 
service onset is his own assertion of such.  This assertion 
is not supported by the medical evidence of record.  It is 
well established that lay persons cannot provide testimony 
when an expert opinion is required.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  (See also Moray v. Brown, 5 Vet.App. 21 
(1993) wherein the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) commented that lay assertions 
of medical causation will not suffice initially to establish 
a well-grounded claim).  Although he related in a statement 
in support of the claim in December 1994 that he believed 
that he had more than just PTSD, he has presented no medical 
evidence to establish a nexus between his claimed psychiatric 
condition other than PTSD and service.  

Since the veteran does not meet the second and third elements 
of a well-grounded claim for a psychiatric condition other 
than PTSD, service connection for a psychiatric disability 
other than PTSD is not warranted.  

PTSD  

The veteran's claim for service connection for PTSD is well-
grounded as required by 38 U.S.C.A. § 5107(a).  In other 
words, he has presented a plausible claim.  He has alleged 
stressors which occurred in service and there is a diagnosis 
of PTSD.  The Board is satisfied that all relevant facts have 
been properly developed.  He has presented testimony at a 
Travel Board hearing in November 1996, USASCRUR has attempted 
to verify his alleged stressors and all additional VA medical 
records have been obtained and associated with the claims 
folder.  The veteran did not report to his December 1998 
scheduled VA psychiatric examination.  The record is 
complete; there is no further assistance required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by the medical 
evidence, between current symptomatology and the claimed 
inservice stressor. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet.App. 128 (1997).  If the claimed inservice stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  See Zarycki v. Brown, 6 Vet.App. 91, 97 (1993).  
In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

In the instant claim, the Board observes that the veteran 
meets the first prong of the regulatory requirement for PTSD.  
Specifically, during a VA examination of April 1994, the 
examiner stated that the veteran met the criteria for PTSD.  
Since that time, he has been diagnosed with PTSD and has 
consistently identified his stressors as being subjected to 
rocket attack during which time two friends were injured, 
witnessing the suicide of a Vietnamese woman who was given 
worthless military money for payment of various services and 
running over an elderly Vietnamese man when he refused to 
stop his truck while leading a convoy.  

Thus, the issue now before the Board is whether the veteran's 
alleged stressors are shown by credible supporting evidence 
to have actually occurred.  Essentially, since the veteran's 
record is devoid of combat citations which are considered 
conclusive evidence of an inservice stressor, he is required 
to present verifiable stressors of sufficient severity to 
have resulted in PTSD.  It is important to note that the 
veteran states in his Substantive Appeal that his MOS was not 
as a field wireman but as a light vehicle driver, hauling 
ammunition and supplies to the base where he was stationed.  
He related that he was promoted to an E-4 with the wireman 
MOS because there were no other slots available at that time.  
In any event, it is not important whether he had an MOS of a 
field wireman or a light vehicle driver, only that he present 
verifiable stressors, since he had no combat citations or 
service department evidence that he was engaged in combat.   

In this case, the veteran's stressors which give rise to a 
diagnosis of PTSD have not been verified.  The veteran's 
statements and testimony of witnessing a suicide by a 
Vietnamese woman and running over an elderly Vietnamese man 
have not been verified.  Further, attempts by USACRUR to 
verify the rocket attack and the injury of the veteran's two 
friends were to no avail.  Neither of his named friends were 
listed as injured in the U.S. Army casualty files.  Although 
there is evidence of enemy activity in the vicinity where the 
veteran was stationed during the reported period, that in and 
of itself is not sufficient to substantiate that the 
veteran's friends were injured by rocket fire.  Since these 
were the basis for his stressors and they are not sufficient 
to establish that a putative stressor occurred, the second 
prong of the regulatory requirement for PTSD, necessitating 
that the claimed inservice stressor actually occurred, has 
not been met.  

In summary, the veteran was not engaged in combat in Vietnam.  
Moreover, the veteran's putative stressors are not 
verifiable, and he has not furnished the VA with information 
which permits the RO to verify that his alleged stressors 
actually occurred.  In view of the foregoing, the undersigned 
concludes that the preponderance of the evidence is against 
the claim for service connection for PTSD.  

In making this determination, the Board has considered the 
veteran's hearing testimony.  As noted above, however, he is 
not competent to offer a medical diagnosis or opinion as to 
etiology.  


ORDER

Service connection for an acquired psychiatric condition, to 
include PTSD, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

